Citation Nr: 0411358	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  91-16 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim of service connection for residuals of scarlet fever.

2.  Entitlement to service connection for a cardiovascular 
disability.   

3.  Entitlement to service connection for diabetes mellitus.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
REMAND

The veteran served on active duty from September 1942 to December 
1945, from July 1948 to August 1949, and from March 1951 to 
December 1957.

The claims for service connection for residuals of scarlet fever 
and for a cardiovascular disability come before the Board of 
Veterans' Appeals (the Board) on appeal from an August 1989 RO 
rating decision.  Following a February 1994 Board decision denying 
the veteran's claims on appeal, the veteran appealed to the United 
States Court of Appeals for Veterans Claims (CAVC), which vacated 
the Board's decision in December 1996 and remanded for additional 
development.  The Board subsequently remanded these claims in May 
1997, August 1999, and September 2000.  The procedural history of 
the claim for service connection for diabetes mellitus is 
discussed below.  

This case has been advanced on the docket on the motion of the 
veteran's representative. 38 U.S.C.A. § 7101(a)(2) (West 2002); 38 
C.F.R. § 20.900(c) (2003).  The Board is REMANDING this appeal to 
the RO via the Appeals Management Center, in Washington, DC.  VA 
will notify you if further action is required on your part. 

Claims concerning residuals of scarlet fever and a cardiovascular 
disability

In February 2003, the Board sent the veteran a letter to notify 
him, in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), about the information and evidence necessary to 
substantiate his claims.  This letter was sent by the Board under 
the authority of 38 C.F.R. § 19.9(a)(2)(ii).  However, on May 1, 
2003, the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
invalidated the Board's authority to conduct development under 38 
C.F.R. § 19.9.  Therefore, in accordance with the instructions 
given by the Federal Circuit Court, this case must be remanded so 
that the RO may provide adequate VCAA notice (since no such notice 
had been sent to the veteran prior to the Board's February 2003 
letter).  After considering the veteran's claims again, the RO 
should then issue a new supplemental statement of the case which 
includes discussion of all pertinent legal authority as well as 
all evidence received since the last supplemental statement of the 
case was issued in August 2002 (including a March 2004 letter from 
an independent medical expert concerning the etiology of some of 
the veteran's medical conditions).  

Claim concerning diabetes mellitus

By an August 2002 rating decision, the RO denied service 
connection for diabetes mellitus.  The RO notified the veteran of 
this rating decision in an August 2002 letter, and the veteran 
submitted a notice of disagreement in September 2002.  The RO has 
yet to provide the veteran with a statement of the case on this 
issue, however, and this should be done.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the Board REMANDS this case for the following:

1.  Ensure that all notification actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully satisfied for the veteran's 
claims concerning whether new and material evidence has been 
submitted to reopen a claim for service connection for residuals 
of scarlet fever, and concerning service connection for a 
cardiovascular disability.  See also 38 C.F.R. § 3.159.  This 
includes sending the veteran a letter discussing what information 
and evidence not of record is necessary to substantiate his 
claims, what information and evidence VA will seek to provide, and 
what information and evidence he is expected to provide.  

2.  Thereafter, readjudicate the claim for service connection for 
a cardiovascular disability, and the claim to reopen the claim for 
service connection for residuals of scarlet fever.  If the claims 
remain denied, issue a supplemental statement of the case which 
contains notice of all relevant actions taken, a summary of the 
evidence (including all pertinent records associated with the 
claims file since the issuance of the last supplemental statement 
of the case in August 2002), and discussion of all pertinent legal 
authority.  Allow an appropriate period for response and return 
the case to the Board for further appellate review, if in order.

3.  Concerning the claim for service connection for diabetes 
mellitus, provide the veteran and his representative with a 
statement of the case and give them an opportunity to respond.  
If, and only if, an adequate substantive appeal is timely 
submitted, this claim should be returned to the Board for further 
appellate consideration (after all applicable duties to notify and 
assist have been fulfilled). 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by the 
Board or by the CAVC.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes); 
see also M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
Only a decision of the Board is appealable to the CAVC.  38 
U.S.C.A. § 7252 (West 2002).  



